United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30045
                          Summary Calendar



     ABDUL JALEEL WAHAB, also known as Abdool Jaleel Wahab,

                                             Petitioner-Appellant,

                               versus

                     UNITED STATES OF AMERICA,

                                                 Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 2:03-CV-1213
                         --------------------

Before DUHÉ, DeMOSS, and PICKERING, Circuit Judges.

PER CURIAM:1

     Abdul Jaleel Wahab, federal prisoner # 43052-004, appeals the

district court’s dismissal of his quo warranto action for lack of

standing.   Wahab argues that he did not consent to the magistrate

judge’s exercise of jurisdiction in his 28 U.S.C. § 2241 proceeding

and that, as a matter of public interest, he has a right to inquire

the basis for the magistrate judge’s exercise of authority.




     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
     Wahab’s arguments are insufficient to establish standing to

bring a quo warranto action.   See Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992).   Because this appeal lacks arguable

merit, it is dismissed as frivolous.   See Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.




                                2